DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the application filed on 12/14/2020.  Examiner acknowledged that claims 1-23 are pending.
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-23 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…an input node configured to receive receiving the rectified mains voltage; a transformer having a first winding coupled between the input node and a first node; a circuit element coupled between the first node and the DC voltage bus; a first feedback circuit coupled between the DC voltage bus and ground, the first feedback circuit providing the output sense signal; and a second feedback circuit coupled between the input node and ground, the second feedback circuit providing the input sense signal…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-7 are allowed as being dependent on claim 1).
"…a filter coupled between the second node and a third node; a comparator having a first input coupled to the third node, a second input coupled to a reference voltage, and an output; a second voltage divider coupled between the input node and ground, the second voltage divider configured to generate a second of the plurality of feedback signals; and a peak current detect signal generation circuit coupled to receive input from the first node…" and in 
“…a voltage divider coupled between the first node and ground; wherein a buck zero cross detect signal is generated at a tap of the voltage divider; an inductor coupled between the first node and a second node; a capacitor coupled between the second node and a third node; and a filter coupled to the third node; wherein the string of LEDs is coupled between the second node and the third node…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 13, (claims 14-16 are allowed as being dependent on claim 13).
“…a voltage converter pulse width modulation circuit configured to be controlled by a system control block…a power factor converter pulse width modulation circuit configured to be controlled by the system control block…the voltage converter pulse width modulation circuit generates the gate drive signal for the voltage converter based upon the zero cross detect signal and a dimming timer…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 17, (claims 18-19 are allowed as being dependent on claim 17).
“…20a filter coupled between the second node and a third node; a comparator having a first input coupled to the third node, a second input coupled to a reference voltage, and an output providing the zero crossing detect signal; a second voltage divider coupled between the input node and ground, wherein 32 3635285.2Customer Number: 30430Attorney Docket 58940-02183 a tap of the second voltage divider provides the input sense signal; a peak current detect signal generation circuit coupled to receive input from the first node; and a voltage converter configured to receive input from the DC voltage bus and 5provide output configured to drive the load...” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 20, (claims 21-23 are allowed as being dependent on claim 20).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in McDougle (US 2017/0271979).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Henry Luong/Primary Examiner, Art Unit 2844